

115 HR 6972 IH: Consumers First Act
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6972IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Ms. Maxine Waters of California (for herself, Mrs. Carolyn B. Maloney of New York, Mr. Clay, Mr. Al Green of Texas, Ms. Moore, and Mr. Cleaver) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Consumer Financial Protection Bureau to meet its statutory purpose, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Consumers First Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings; sense of Congress.
					Sec. 3. Consumer Financial Protection Bureau.
					Sec. 4. Conforming amendments.
					Sec. 5. Executive and administration powers.
					Sec. 6. Offices of the Consumer Financial Protection Bureau.
					Sec. 7. Consumer Advisory Board reforms.
					Sec. 8. Investigation of the Consumer Financial Protection Bureau’s Oversight of Student Lending.
					Sec. 9. Effective date.
				
			2.Findings; sense of Congress
 (a)FindingsThe Congress finds the following: (1)The Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203) (Dodd-Frank), was signed into law on July 21, 2010, in order to, among other things, advance the goals of protecting consumers from unfair, deceptive and abusive financial services practices and products that led to the 2008 financial crisis.
 (2)Title X of Dodd-Frank established a new Federal independent watchdog, commonly known as the Consumer Financial Protection Bureau (Consumer Bureau), with broad authority to ensure all hardworking American consumers are given clear, accurate information that they need to shop for mortgages, credit cards, and other consumer financial products or services and to protect consumers from hidden fees, abusive terms and other unfair, deceptive, or abusive practices through strong enforcement of Federal consumer financial laws.
 (3)Before the Consumer Bureau was established, Federal financial regulators were tasked with the dual responsibilities of supervising institutions for safety and soundness and compliance with consumer protections under Federal consumer financial laws. These agencies often prioritized the profitability of their regulated entities over the protection of consumers, even when institutions were found to have engaged in practices detrimental to their own customers’ financial well-being.
 (4)Congress purposefully created the independent Consumer Bureau within the Federal Reserve System to address past regulatory gaps in our country’s financial services regulatory regime, in which Federal financial regulators were too reluctant to exercise their rulemaking and enforcement authorities to protect consumers from the misdeeds of their regulated entities, that resulted in the most severe global financial crisis since the Great Depression. In doing so, Congress explicitly laid out in statute the Consumer Bureau’s purpose, five objectives, and six primary functions. Specifically:
 (A)Section 1021(a) of Dodd-Frank states that the Consumer Bureau, shall seek to implement and, where applicable, enforce Federal consumer financial law consistently for the purpose of ensuring that all consumers have access to markets for consumer financial products and services and that markets for consumer financial products and services are fair, transparent, and competitive.
 (B)Section 1021(b) of Dodd-Frank authorizes the Consumer Bureau, to exercise its authorities under Federal consumer financial law for the purposes of ensuring that, with respect to consumer financial products and services—(1) consumers are provided with timely and understandable information to make responsible decisions about financial transactions; (2) consumers are protected from unfair, deceptive, or abusive acts and practices and from discrimination; (3) outdated, unnecessary, or unduly burdensome regulations are regularly identified and addressed in order to reduce unwarranted regulatory burdens; (4) Federal consumer financial law is enforced consistently, without regard to the status of a person as a depository institution, in order to promote fair competition; and (5) markets for consumer financial products and services operate transparently and efficiently to facilitate access and innovation..
 (C)Section 1021(c) of Dodd-Frank establishes the primary functions of the Consumer Bureau to be, (1) conducting financial education programs; (2) collecting, investigating, and responding to consumer complaints; (3) collecting, researching, monitoring, and publishing information relevant to the functioning of markets for consumer financial products and services to identify risks to consumers and the proper functioning of such markets; (4) subject to sections 1024 through 1026, supervising covered persons for compliance with Federal consumer financial law, and taking appropriate enforcement action to address violations of Federal consumer financial law; (5) issuing rules, orders, and guidance implementing Federal consumer financial law; and (6) performing such support activities as may be necessary or useful to facilitate the other functions of the Bureau..
 (5)Under Dodd-Frank, the Deputy Director of the Consumer Bureau shall serve as the Acting Director in the absence or unavailability of the Director, until the President appoints and the Senate confirms a new Director. Despite the clear legislative history underscoring the importance of having an independent Federal agency and the plain letter of the law establishing a succession order to fill a vacancy in the Director’s position, when the Consumer Bureau Director Richard Cordray resigned in November 2017, President Trump refused to recognize the Deputy Director as the rightful head of the agency and instead unlawfully installed Mr. Mick Mulvaney, the Director of the White House Office of Management and Budget, to serve as the Consumer Bureau’s Acting Director. This appointment of a White House cabinet official to run the Consumer Bureau raises profound conflict of interest questions and undermines the vital independent nature of the agency.
 (6)In addition to the illegality of Mr. Mulvaney’s appointment, there is another problem. The position of an Acting Director is, by its nature, still intended to be a temporary assignment to maintain the status quo at an agency, until the President appoints and the Senate confirms, a permanent Director. Nevertheless, Mr. Mulvaney’s temporary status leading the agency has been characterized by drastic and severe changes of the Consumer Bureau’s daily operations and priorities.
 (7)The daily operations of a Federal agency are guided by its official mission contained in its long-term strategic plan. The Consumer Bureau’s mission should embrace both the spirit and letter of the law, by fully recognizing the agency’s statutory purpose, objectives, and functions. It is troubling that the Consumer Bureau, under its new Trump Administration appointed leadership, issued a Strategic Plan for Fiscal Year (FY) 2018–FY 2022, that appears to deemphasize the core mandate under section 1021(a) of Dodd-Frank to, enforce Federal consumer financial law consistently for the purpose of ensuring that all consumers have access to markets for consumer financial products and services, by not referencing the importance of enforcement in its mission. Instead, it emphasizes financial education by stating that the agency’s new mission is merely, [t]o regulate the offering and provision of consumer financial products or services under the Federal consumer financial laws and to educate and empower consumers to make better informed financial institutions. This is in stark contrast from the Consumer Bureau’s Strategic Plan for FY 2013–FY 2017, which had an agency’s mission of helping, consumer finance markets work by making rules more effective, by consistently and fairly enforcing those rules, and by empowering consumers to take more control over their economic lives (emphasis added).
 (8)Mr. Mulvaney has been praised by the White House for his efforts to undermine the Consumer Bureau, even with one anonymous advisor acknowledging in a July 24, 2018, Politico article that, His mission was to blow that up, which he has. He is very well-suited to the chaos.. Mr. Mulvaney’s misguided actions have included, among other things—
 (A)stopping payments from the Civil Penalty Fund to harmed consumers; (B)trying to unjustifiably reduce the Consumer Bureau’s funding by initially requesting $0 be transferred from the Federal Reserve Board of Governors to carry out the agency’s work and by arbitrarily directing staff to cut the agency’s budget by one-fifth;
 (C)politicizing the work of the Consumer Bureau by making unusual efforts to fill the independent agency with political appointees;
 (D)dropping existing lawsuits and investigations into abusive payday lenders; (E)stripping away the enforcement powers of the Office of Fair Lending and Equal Opportunity;
 (F)changing the role of the Office of Students and Young Consumers and, according to an August 27, 2018, resignation letter from Seth Frotman, the Consumer Bureau’s former Assistant Director and Student Loan Ombudsman, when new evidence came to light showing that the nation's largest banks were ripping off students on campuses across the country by saddling them with legally dubious account fees, Bureau leadership suppressed the publication of a report prepared by Bureau staff;
 (G)abandoning the accepted and efficient practice of having its examiners review, as part of their routine examinations, creditors’ compliance with the Military Lending Act in order to ensure the detection and assessment of risky activities that could jeopardize vital protections provided to active-duty servicemembers and their families;
 (H)creating an Office of Cost Benefit Analysis that prioritizes businesses’ expenses over harm caused to consumers, and unduly constrains oversight of the Consumer Bureau’s regulated entities;
 (I)freezing data collection to the detriment of supervision and enforcement; (J)seeking to block the publication of the nature of consumers’ complaints and how entities resolved them in the publicly available and transparent Consumer Complaint Database; and
 (K)restricting key input and feedback from a wide range of external stakeholders by effectively terminating members’ positions on three advisory boards, including the statutorily mandated Consumer Advisory Board.
 (9)The new leadership of the Consumer Bureau’s repeated attempts to hamstring the good work and the capacity of dedicated professional, career Consumer Bureau staff to hold bad actors accountable for their misdeeds will inevitably harm consumers and distort the functioning of fair and competitive consumer marketplaces, and nonsensically repeats the mistakes made by the Federal financial regulators that contributed to the global financial crisis.
 (10)Despite the fact that the agency has been referred to as the Consumer Financial Protection Bureau since it opened its doors over seven years ago, its new political leadership also opted to change the agency’s well-known name. Although this decision is supposedly intended to ensure that the agency is in compliance with Dodd-Frank, when this change is viewed in conjunction with the other detrimental actions to undermine the effectiveness of the agency, it can only be interpreted as an attempt to reduce the public’s awareness of, and significant support for, the agency’s role as the top Federal consumer cop as well as to obscure the public’s ability to identify easily the appropriate Federal agency to contact when faced with predatory behavior by financial actors. As such, while some may view this particular decision as minor, the action serves as an important symbolic, and literal, maneuver by the Trump Administration, through its unlawful appointment of Mr. Mulvaney, to diminish and undermine the consumer-focused mission of the Consumer Bureau.
 (11)Dodd-Frank gives the Director of the Consumer Bureau broad administrative and executive powers to, among other things: fix the number of, and appoint and direct, all employees of the agency; direct the establishment and maintenance of divisions or other offices within the agency; determine the character of, and the necessity for, the obligations and expenditure of funds; and the use and expenditure of funds. These powers, however, are required to be exercised in a manner consistent with carrying out the responsibilities under Title X of Dodd-Frank, which includes complying with the enumerated Federal consumer financial laws under the Title, and satisfying the obligations in other applicable laws. The new politically controlled leadership’s destructive actions have demonstrated the need for legislation to reorient the Director’s discretionary authority to ensure the maintenance of all statutorily mandated policies, functions, and offices of the Consumer Bureau regardless of who is leading the agency.
 (b)Sense of CongressThe following is the sense of Congress: (1)The Consumer Financial Protection Bureau should meet its statutory purpose in a transparent and accountable manner by operating in a way that is consistent with both the spirit and letter of the law, which dictates that the agency’s mission should fully reflect the agency’s statutory purpose, objectives, and functions.
 (2)Dodd-Frank underscores that the agency is designed to serve as an independent Federal agency that is primarily focused on the protection of all consumers, without any undue influence of partisan whims and special industry interests, in carrying out its responsibilities and duties.
 (3)The official name of the agency should be consistent with this mandate and should, figuratively and literally, put Consumers first by reverting to its better-known name as the Consumer Financial Protection Bureau.
 (4)The statute establishing the Consumer Bureau has been grossly misinterpreted under the new political leadership, in a manner that is inconsistent with the agency’s statutory purpose, objectives, and functions, with just one example of which is Mr. Mulvaney’s inane suggestion that the statutory requirement for the Director to appear before relevant Congressional Committees to discuss its semi-annual reports could be interpreted as requiring the Director merely to attend a hearing and not answer questions, despite the well-established interpretation of similar statutory requirement for the Chair of the Federal Reserve Board of Governors to appear before the House Financial Services Committee and the Senate Banking, Housing, and Urban Affairs Committee on a semi-annual basis about the monetary policy report, as required by the Humphrey-Hawkins Full Employment Act. In the face of such blatant, and disrespectful, attempts to warp the authorizing and oversight role of the first branch of the Federal government—the United States Congress—by the Trump Administration, Congress must, in this instance, now refine the Consumer Bureau’s authority to ensure that the vital role that the Consumer Bureau should be playing within the country’s financial regulatory regime is not effectively destroyed by the agency’s current leadership.
 (5)While the legislation is a direct response to address many of the misguided decisions that have been orchestrated by the new political leadership at the Consumer Bureau that have been exposed to the public, as of the date of the bill’s introduction, and sharply criticized by numerous Federal and state officials, including law enforcement, as well as organizations representing servicemembers, senior citizens, and other vulnerable consumer populations, this legislation should not be viewed as an exhaustive list to fix all the damaging actions that may have otherwise occurred at this agency since the departure of former Director Cordray in November 2017, particularly since detailed information revealing the full scope, nature, and extent of the current flawed operation of the agency, and the adverse impact resulting from these actions, may not yet be publicly available. Rather, this legislation should be interpreted as an attempt to highlight, and resolve, a small sample of some of the publicly known egregious statements, decisions, and actions that have occurred during the disastrous tenure of the new political leadership at the agency.
				3.Consumer Financial Protection Bureau
 (a)In generalSection 1011(a) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5491(a)) is amended by striking Bureau of Consumer Financial Protection and inserting Consumer Financial Protection Bureau.
 (b)Deeming of nameAny reference in any law, regulation, document, record, or other paper of the United States to the Bureau of Consumer Financial Protection shall be deemed a reference to the Consumer Financial Protection Bureau. (c)Name use requirementSection 1011 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5491) is amended by adding at the end the following:
				
 (f)Name use requirementThe Consumer Financial Protection Bureau shall refer to itself in any public communication, including on any website, as the Consumer Financial Protection Bureau, Consumer Bureau, or the CFPB..
			4.Conforming amendments
 (a)In generalThe Acts described under subsection (b) are amended— (1)by striking Bureau of Consumer Financial Protection each place such term appears and inserting Consumer Financial Protection Bureau; and
 (2)by striking Bureau each place such term appears (where such term is a reference to the Bureau of Consumer Financial Protection but is not part of such term) and inserting Consumer Bureau.
 (b)Acts To conformThe Acts described in this subsection are as follows: (1)The Alternative Mortgage Transaction Parity Act of 1982 (12 U.S.C. 3801 et seq.).
 (2)The Consumer Credit Protection Act (15 U.S.C. 1601 et seq.). (3)The Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.).
 (4)The Expedited Funds Availability Act (12 U.S.C. 4001 et seq.). (5)The Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.).
 (6)The Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3201 et seq.). (7)The Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note et seq.).
 (8)The Financial Literacy and Education Improvement Act (20 U.S.C. 9701 et seq.). (9)The Gramm-Leach-Bliley Act (12 U.S.C. 1811 note et seq.).
 (10)The Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2801 et seq.). (11)The Homeowners Protection Act of 1998 (12 U.S.C. 4901 et seq.).
 (12)The Inspector General Act of 1978 (5 U.S.C. App 2). (13)The Interstate Land Sales Full Disclosure Act (15 U.S.C. 1701 et seq.).
 (14)The Omnibus Appropriations Act, 2009 (Public Law 111–8). (15)The Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.).
 (16)Title LXII of the Revised Statutes of the United States (12 U.S.C. 21 et seq.). (17)The Right to Financial Privacy Act of 1978 (12 U.S.C. 3401 et seq.).
 (18)The S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.). (19)The Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.).
 (20)Title 5, United States Code. (21)Title 10, United States Code.
 (22)Title 44, United States Code. 5.Executive and administration powers (a)Office ResponsibilitiesSection 1012 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5492) is amended—
 (1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following:
					
 (c)Office ResponsibilitiesNotwithstanding subsections (a) and (b), section 1013(a), and any other provision of law, with respect to the specific functional units and offices described under subsections (b), (c), (d), (e), (g), and (h) of section 1013 and the advisory boards described under section 1014, the Director—
 (1)shall ensure that such functional units, offices, and boards perform the functions, duties, and coordination assigned to them under the applicable provision of section 1013 or 1014; and
 (2)may not reorganize or rename such units, offices, and boards in a manner not provided for under the applicable provision of section 1013 or 1014..
 (b)Duty To provide adequate staffingSection 1013(a)(1) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493(a)(1)) is amended by adding at the end the following:
				
 (D)Duty to provide adequate staffingThe Director shall ensure that the specific functional units and offices described under subsections (b), (c), (d), (e), (g), and (h) of section 1013, as well as other units and offices with supervisory and enforcement duties, are provided with sufficient staff to carry out the functions, duties, and coordination of those units and offices..
 (c)Limitation on political appointeesSection 1013(a)(1) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493(a)(1)) is amended by adding at the end the following:
				
					(D)Limitation on political appointees
 (i)In generalIn appointing employees of the Consumer Bureau who are political appointees, the Director shall ensure that the number and duties of such political appointees are as similar as possible to those of the other Federal primary financial regulatory agencies.
 (ii)Political appointees definedFor purposes of this subparagraph, the term political appointee means an employee who holds— (I)a position which has been excepted from the competitive service by reason of its confidential, policy-determining, policy-making, or policy-advocating character;
 (II)a position in the Senior Executive Service as a noncareer appointee (as such term is defined in section 3132(a) of title 5, United States Code); or
 (III)a position under the Executive Schedule (subchapter II of chapter 53 of title 5, United States Code)..
			(d)Public availability of complaint information
 (1)In generalSection 1013(b)(3) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493(b)(3)) is amended—
 (A)in subparagraph (A)— (i)by inserting publicly available before website;
 (ii)by inserting publicly available before database, each place such term appears; and (iii)by adding at the end the following: The Director shall ensure that the landing page of the main website of the Consumer Bureau contains a clear and conspicuous hyperlink to the consumer complaint database described in this subparagraph and shall ensure that such database is user-friendly and in plain writing (as such term is defined in the Plain Writing Act of 2010). The Director shall ensure that all information on the website or the database that explains how to file a complaint with the Consumer Bureau, as well as all reports of the Consumer Bureau with respect to information contained in the database, shall be provided in each of the 5 most commonly spoken languages, other than English, in the United States, as determined by the Bureau of the Census on an ongoing basis, and in formats accessible to individuals with hearing or vision impairments.; and
 (B)by adding at the end the following:  (E)Public availability of information (i)In generalThe Director shall—
 (I)make all consumer complaints available to the public on a website of the Consumer Bureau; (II)place a clear and conspicuous hyperlink on the landing page of the main website of the Consumer Bureau to the website described under subclause (I); and
 (III)ensure that such website— (aa)is searchable and sortable by both consumer financial product or service and by covered person; and
 (bb)is user-friendly and written in plain language. (ii)Inclusion of complaints submitted with inquiriesFor purposes of clause (i), in addition to all complaints described under subparagraph (A), consumer complaints shall include any complaints submitted with, or as part of, an inquiry described under section 1034.
 (iii)Removal of personally identifiable informationIn making the information described under clause (i) available to the public, the Director shall remove all personally identifiable information..
 (2)Rule of constructionThe Director of the Consumer Financial Protection Bureau shall ensure that the database and website described under section 1013(b)(3) of the Consumer Financial Protection Act of 2010 have, at a minimum, the same availability, transparency, and functionality that such database and website had prior to November 24, 2017.
				(e)Memoranda of understanding
 (1)Reestablishment of memoranda of understandingThe memoranda of understanding between the Consumer Financial Protection Bureau and the Department of Education titled Memorandum of Understanding Between the Bureau of Consumer Financial Protection and the U.S. Department of Education Concerning the Sharing of Information (October 19, 2011) and Memorandum of Understanding Concerning Supervisory and Oversight Cooperation and Related Information Sharing Between the U.S. Department of Education and the Consumer Financial Protection Bureau (January 9, 2014)—
 (A)shall remain in effect and may not be terminated by any party to such memorandums; and (B)may only be amended or revised if the parties to the memoranda determine that such amendment or revision would promote better interagency coordination to the benefit of consumers.
 (2)Report on current MOUsNot later than the end of the 30-day period beginning on the date of enactment of this Act, the Director of the Consumer Financial Protection Bureau shall issue a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate listing—
 (A)each memorandum of understanding in effect with the Consumer Bureau on November 24, 2017; (B)any changes made to such a memorandum of understanding since such date, including any memorandum of understanding rescinded since such date; and
 (C)a justification for each such change or rescission. (3)Semi-annual report on MOUsSection 1016(c) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5496(c)) is amended—
 (A)in paragraph (8), by striking and at the end; (B)in paragraph (9), by striking the period and inserting a semicolon; and
 (C)by adding at the end the following:  (10)a list of each memorandum of understanding in effect with the Consumer Bureau, any changes made to a memorandum of understanding since the last report was made under subsection (b), and a justification for each such change;.
					6.Offices of the Consumer Financial Protection Bureau
 (a)Clarification of the duties of the Office of Fair Lending and Equal OpportunitySection 1013(c)(2) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493(c)(2)) is amended—
 (1)by striking Office of Fair Lending and Equal Opportunity shall have such powers and duties as the Director may delegate to the Office, including and inserting powers and duties of the Office of Fair Lending and Equal Opportunity shall include;
 (2)in subparagraph (C), by striking and at the end; (3)in subparagraph (D), by striking the period and inserting a semicolon; and
 (4)by adding at the end the following:  (E)implementing the Consumer Bureau’s enforcement and supervisory authority with respect to fair lending laws; and
 (F)such additional powers and duties as the Director may determine appropriate.. (b)Office of Students and Young Consumers (1)In generalSection 1013 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493) is amended—
 (A)by redesignating subsection (h) as subsection (i); and (B)by inserting after subsection (g) the following:
						
							(h)Office of Students and Young Consumers
 (1)In generalThe Director shall, not later than the end of the 60-day period beginning on the date of enactment of this section, establish an Office of Students and Young Consumers, which shall work to empower students, young people, and their families to make more informed financial decisions about saving and paying for college, accessing safer and more affordable financial products and services, all matters related to private education loans (as defined under section 1035(e)), and repaying student loan debt, including private education loans.
 (2)Head of the OfficeThe head of the Office of Students and Young Consumers shall be the Assistant Director and Student Loan Ombudsman, and the Assistant Director and Student Loan Ombudsman shall carry out all functions established under section 1035 through the Office of Students and Young Consumers.
 (3)Supervisory, enforcement, and regulatory mattersThe Office of Students and Young Consumers shall assist in all supervisory, enforcement, and regulatory matters of the Consumer Bureau related to the functions of the Office.
 (4)CoordinationThe Director shall enter into memoranda of understanding and similar agreements with the Department of Education and other Federal and State agencies, as appropriate, in order to carry out the business of the Office of Students and Young Consumers.
								.
					(2)Renaming and appointment clarification of the Private Education Loan Ombudsman
 (A)In generalSection 1035 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5535) is amended— (i)in the heading of the section by striking PRIVATE EDUCATION and inserting ASSISTANT DIRECTOR AND STUDENT; and
 (ii)in subsection (a), by striking The Secretary, in consultation with the Director, shall designate a Private Education Loan Ombudsman and inserting The Director shall designate an individual as the Assistant Director and Student Loan Ombudsman;
 (iii)in subsection (b), by striking The Secretary and the Director and inserting The Director; and (iv)in subsection (d)(2), by inserting the Director, before the Secretary,.
 (B)Clerical amendmentThe table of contents under section 1(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended, in the item relating to section 1035, by striking PRIVATE EDUCATION and inserting ASSISTANT DIRECTOR AND STUDENT.
 (C)Deeming of nameAny reference in any law, regulation, document, record, or other paper of the United States to the Private Education Loan Ombudsman shall be deemed a reference to the Assistant Director and Student Loan Ombudsman. (c)Semi-Annual report to Congress on certain offices of the Consumer BureauSection 1016(c) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5496(c)), as amended by section 5(e)(3), is further amended by adding at the end the following:
				
 (11)with respect to each of the specific functional units and offices established under section 1013— (A)a detailed description of the activities of the unit or office since the last report was made under subsection (b); and
 (B)an analysis of the efforts of the Consumer Bureau to achieve the duties of the unit or office; and (12)with respect to each specific functional units and offices established under section 1013, as well as each other unit and office with supervisory and enforcement duties, a break down of the number of political and professional career staff assigned to and employed by each unit or office at the end of the reporting period..
 (d)Function of any unit or office established To conduct cost benefit analysisAny unit or office established to conduct cost benefit analysis within the Consumer Financial Protection Bureau shall, as its sole function, carry out the considerations required by section 1022(b)(2)(A) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512(b)(2)(A)).
			7.Consumer Advisory Board reforms
 (a)In generalSection 1014 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5496) is amended— (1)in subsection (b), by adding at the end the following: Any change to the charter for the Consumer Advisory Board affecting the membership shall not preclude prior or current members from applying for consideration to serve on a reconstituted Consumer Advisory Board.; and
 (2)in subsection (c)— (A)by striking meet from and inserting meet in person from; and
 (B)by adding at the end the following: The Consumer Bureau shall provide adequate notice to the members of the Consumer Advisory Board of the time and date of each meeting, and of any meeting cancellations. 
 (b)Inclusion of the Director in meetings and access to Consumer Bureau staffSection 1014 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5496) is amended by adding at the end the following:
				
 (e)Inclusion of the Director in meetings and access to Consumer Bureau staffWith respect to each in person meeting of the Consumer Advisory Board— (1)the Director shall attend such meeting; and
 (2)the Director shall ensure that the members of the Consumer Advisory Board have an opportunity to meet and engage with all appropriate staff and office of the Consumer Bureau..
 (c)Treatment of members of the Consumer Advisory BoardNotwithstanding any other law— (1)any member of the Consumer Advisory Board of the Consumer Financial Protection Bureau on November 1, 2017, may continue to serve as a member of such advisory board until March 27, 2020, and may not be removed from such position by the Director of the Consumer Bureau until such date; and
 (2)any member of the Consumer Advisory Board of the Consumer Financial Protection Bureau on the date of enactment of this Act, may continue to serve as a member of such advisory board until March 27, 2020, and may not be removed from such position by the Director of the Consumer Bureau until such date.
 8.Investigation of the Consumer Financial Protection Bureau’s Oversight of Student LendingNot later than the end of the 30-day period beginning on the date of the enactment of this Act, the Director of the Consumer Financial Protection Bureau shall provide the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate with all relevant final documents, draft documents, emails, and other records related to the allegations made by Assistant Director and Student Loan Ombudsman Seth Frotman in his resignation letter on August 27, 2018, including whether the political leadership of the Consumer Bureau suppressed a broader and more informative version of the Campus Banking Report publication.
 9.Effective dateThis Act and the amendments made by this Act shall take effect on the date of the enactment of this Act, except that the Director of the Consumer Financial Protection Bureau shall have 30 days to complete any operational changes to the Consumer Bureau required by this Act or an amendment made by this Act.
		